Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 9-12, the applicant asserts that “Claim 14 and its dependent claims are patentable over the cited references for at least the same reasons. Claims 1, 8 and 21 recite analogous limitations to those discussed above and are, together with their respective dependent claims, also patentable over the cited references for at least the same reasons.” Examiner respectively disagrees.
As indicated by R1-1710787, in section 2.1, “…PBCH and/or RMSI contain a list of DL BW part configurations, each configuration is associated with a distinct PRACH preample resource…” and section 2.2, “…If the CORESET scheduling RMSI or PDSCH st DL BW part configuration candidates, and each configuration candidate is associated with a distinct PRACH preamble resource… gNB can configure the 2nd DL BW part by RRC signaling for the UE 2nd DL BW part…UE can also be configured with new 1st DL BW part after RRC connected, for example, to redistribute the load in the carrier bandwidth. UE can switch between the first and second DL BW part, and the switching can be based on the explicit command from gNB or implicitly, e.g. by a timer” which indicating the UE receiving configuration information including resource allocation information to setup the RRC connection then gNB can configure the 2nd DL BW part or 1st DL BW part by RRC signaling for the UE with explicitly command or by timer. R1-1710787 does not indicate the explicitly command to include the allocation of resources.
But, LINDOFF in par. 47, “…the previous or anterior DCI may comprise explicit information about bandwidth to be used…the determining of the bandwidth may be implicitly assumed, when no other information is available indicating the contrary, to be a bandwidth associated with the previous or anterior DCI, i.e. a bandwidth suitable or used therewith…” and par. 52, “…The wireless device then continues to monitor the DL CCHs for information, and once information, which may be implicit or explicit as discussed above, indicates a need for change of the DL monitoring BW, the UE replaces the set of allowed DCI formats to the DCI formats allowed by the new configured DL monitoring BW…”, as indicated the DCI indicating the DL monitoring BW for the UE to change the DL monitoring BW to receive data.

	Therefore, the combination R1-1710787 and LINOFF would teach the claims. 
	The rejection is maintained.  
  
Applicant’s arguments with respect to claims 1-5, 8, 9, 14-17, 21-24 have been considered but are moot because the arguments do not apply to new rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 8, 9, 14, 15, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1710787 (“On default bandwidth part” herein as R1-1710787) in view of LINDOFF et al. (US 20200100258 as supported by provisional app. 62421633 filed in 11/14/2016).

Regarding claim 1, 14, R1-1710787 teaches a user equipment (UE) in a wireless communication system, the UE (UE) comprising: 
a transceiver (UE); and a processor operably connected to the transceiver (UE), the processor configured to: 
control the transceiver to receive, from a base station, first configuration information including first resource allocation information configured by higher layer signaling (section 2.1, PBCH and/or RMSI contain a list of DL BW part configurations, each configuration is associated with a distinct PRACH preample resource. The first DL BW part configured by RRC reconfiguration, RRC is higher layer signaling or second DL BW part by RRC signaling in section 2.2, fig. 1 switching between 1st DL BW part and 2nd DL BW part, first information is either first DL part configuration or second DL BW part configuration), 
when second resource allocation information is received (section 2.2, gNB configure the 2nd DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE, UE can stay in its currently activated DL BW part, fig. 1 switching between 1st DL BW part and 2nd DL BW part, second resource allocation information is either first DL part configuration or second DL BW part configuration, e.g. when received switch to 1st DL BW part), monitor a physical downlink control channel (PDCCH) based on the second resource allocation information for downlink control information (DCI) scheduling a first message associated with a random access procedure (section 1, 2.1, 2.2, PDCCH carrying scheduling assignment for the PDSCH are transmitted with the same BWP, which each 1st DL BW part configuration candidates is associated with a distinct Physical Random Access Channel (PRACH) preamble resource), and when the second resource allocation information is not received (section 2.2, gNB configure the 2nd DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE, UE can stay in its currently activated DL BW part, fig. 1 switching between 1st DL BW part and 2nd DL BW part, second resource allocation information is either first DL part configuration or second DL BW part configuration, e.g. when miss stay in the 2nd DL BW part), stay in the currently activated DL BW part  (section 2.2, gNB configure the 2nd DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE, UE can stay in its currently activated DL BW part, fig. 1) and the DCI scheduling the first message associated with the random access procedure (section 1, 2.1, 2.2, PDCCH carrying scheduling assignment for the PDSCH are transmitted with the same BWP, which each 1st DL BW part configuration candidates is associated with a distinct Physical Random Access Channel (PRACH) preamble resource).
However, R1-1710787 does not explicitly teach the configuration information including allocation of first resources; information allocation is received; when not 
But, LINDOFF in a similar or same field of endeavor teaches the configuration information including allocation of first resources (par. 47, 51, 52, the DCI comprises explicit information about bandwidth to be used); when information allocating second resources is received, monitor the PDCCH based on the second resource allocation for receiving the DCI (fig. 3, par. 51, 52, The wireless device then continues to monitor the DL CCHs for information, and once information, which may be implicit or explicit as discussed above, indicates a need for change of the DL monitoring BW, the UE replaces the set of allowed DCI formats to the DCI formats allowed by the new configured DL monitoring BW, the DCI comprises explicit information about bandwidth to be used as indicated by par. 47), and when not received, monitor the PDCCH based on the first resource allocation for receiving the DCI (fig. 3, par. 51, 52, Therefore, the method may include checking 312 whether bandwidth to be monitored is indicated to be changed. If no change in bandwidth is in forecast, the wireless device may proceed with receiving 304 next transmission using the same parameters again, the DCI comprises explicit information about bandwidth to be used as indicated by par. 47).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LINOFF in the system of R1-1710787 to monitor the PDCCH based on the first resource allocation information for receiving the DCI scheduling the first message 
The motivation would have been to support flexible scheduling BW allocations.

Regarding claims 2, 15, R1-1710787 teaches the UE of Claim 1, wherein second resource allocation is associated with a control resource set (CORESET) (section 2.2, first BW part is used for gNB to transmit both group-common CORESET/data and UE specific CORESET/data and the 2nd DL BW part has larger BW than the first one and can be used to accommodate more data traffic).

Regarding claims 8, 21, R1-1710787 teaches a base station (BS) in a wireless communication system (gNB), the BS comprising: 
a transceiver (gNB); and 
a processor operably connected to the transceiver (gNB), the processor configured to: 
control the transceiver to transmit, to a user equipment (UE), configuration information including first resource allocation information by higher layer signaling (section 2.1, , PBCH and/or RMSI contain a list of DL BW part configurations, each configuration is associated with a distinct PRACH preample resource. The first DL BW part configured by RRC reconfiguration, RRC is higher layer signaling or second DL BW part by RRC signaling in section 2.2, fig. 1 switching between 1st DL BW part and 2nd DL BW part, first information is either first DL part configuration or second DL BW part configuration); 
(section 2.2, gNB configure the 2nd DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE, UE can stay in its currently activated DL BW part, fig. 1 switching between 1st DL BW part and 2nd DL BW part, second resource allocation information is either first DL part configuration or second DL BW part configuration, indicate the activation/deactivation of DL BW part need), control the transceiver to transmit, to the UE in a physical downlink control channel (PDCCH) based on the second resource allocation information, a downlink control information (DCI) which schedules a first message associated with a random access procedure (section 2.1, 2.2, gNB configure the 2nd DL BW part or 1st DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE or the indication of active DL BW part is missed by a UE, UE can stay in its currently activated DL BW part)
when the second resource allocation is not transmitted (section 2.2, gNB configure the 2nd DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE, UE can stay in its currently activated DL BW part, fig. 1 switching between 1st DL BW part and 2nd DL BW part, second resource allocation information is either first DL part configuration or second DL BW part configuration, e.g. when miss stay in the 2nd DL BW part), control the transceiver to transmit, to the UE in the currently activated DL BW part (section 2.2, gNB configure the 2nd DL BW part by RRC signaling for the UE and section 2.1, if the signaling is missed by the UE, UE can stay in its currently activated DL BW part, fig. 1) and the DCI scheduling the first message associated with the random access procedure (section 1, 2.1, 2.2, PDCCH carrying scheduling assignment for the PDSCH are transmitted with the same BWP, which each 1st DL BW part configuration candidates is associated with a distinct Physical Random Access Channel (PRACH) preamble resource).
However, R1-1710787 does not explicitly teach the configuration information including allocation of first resources; information allocation is transmitted; hen not transmitted, to transmit, in a PDCCH based on the first resource allocation, the DCI. 
But, LINDOFF in a similar or same field of endeavor teaches the configuration information including allocation of first resources (par. 47, 51, 52, the DCI comprises explicit information about bandwidth to be used); when information allocating second resources is transmitted, to transmit, in the PDCCH based on the second resource allocation information, the DCI (fig. 3, par. 51, 52, The wireless device then continues to monitor the DL CCHs for information, and once information, which may be implicit or explicit as discussed above, indicates a need for change of the DL monitoring BW, the UE replaces the set of allowed DCI formats to the DCI formats allowed by the new configured DL monitoring BW, the DCI comprises explicit information about bandwidth to be used as indicated by par. 47), and when not transmitted, to transmit, in a PDCCH based on the first resource allocation, the DCI (fig. 3, par. 51, 52, Therefore, the method may include checking 312 whether bandwidth to be monitored is indicated to be changed. If no change in bandwidth is in forecast, the wireless device may proceed with receiving 304 next transmission using the same parameters again, the DCI comprises explicit information about bandwidth to be used as indicated by par. 47).

The motivation would have been to support flexible scheduling BW allocations.

Regarding claims 9, 22, R1-1710787 teaches the BS of Claim 8, wherein the second resource allocation is associated with a control resource set (CORESETI) (section 2.2, first BW part is used for gNB to transmit both group-common CORESET/data and UE specific CORESET/data and the 2nd DL BW part has larger BW than the first one and can be used to accommodate more data traffic).


Claims 3, 5, 16, 23, 25, 26, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1710787 (“On default bandwidth part” herein as R1-1710787) and LINDOFF et al. (US 20200100258 as supported by provisional app. 62421633 filed in 11/14/2016) as applied to claims 1, 14, 21 above, and further in view of HWANG et al. (US 20180279135 as supported by provisional app. 62474696 filed on 03/22/2017).

Regarding claims 3, 16, R1-1710787 teaches the UE of Claim 1, wherein the configuration information is used in monitoring PDCCH for receiving a DCI (section 2.1, 2.2, first DL BW part for monitoring DCI in PDCCH). 
However, R1-1710787 does not teach the configuration information is configured by a master information block (MIB).
But, HWANG et al. (US 20180279135) in a similar or same field of endeavor teaches the configuration information is configured by a master information block (MIB) (par. 39, receiving the configuration of default CORESET in MIB).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of R1-1710787 and LINDOFF to send configuration using MIB.
The motivation would have to provide general communication schedule and provide synchronization. 

Regarding claims 5, 29, R1-1710787 teaches the UE of Claim 1, wherein the first configuration information is used to monitor a PDCCH to receive a DCI (section 2.1, 2.2, first DL BW part for monitoring DCI in PDCCH).
However, R1-1710787 does not teach DCI scheduling a system information block (SIB).
But, HWANG et al. (US 20180279135) in a similar or same field of endeavor teaches DCI scheduling a system information block (SIB) (par. 39, receiving the SIB in the default CORESET); 

The motivation would have to provide general communication schedule and provide synchronization. 

Regarding claim 23, 26, R1-1710787 does not explicitly teach the method of claim 21, wherein the configuration information is configured by a master block information (MIB).
But, HWANG et al. (US 20180279135) in a similar or same field of endeavor teaches wherein the configuration information is configured by a master block information (MIB) (par. 39, receiving the configuration of default CORESET in MIB); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of R1-1710787 and LINDOFF to send configuration using MIB.
The motivation would have to provide general communication schedule and provide synchronization. 

Regarding claims 25, 28, R1-1710787 teaches the method of claim 21, wherein the configuration information is used to monitor a PDCCH to receive a DCI (section 2.1, 2.2, first DL BW part for monitoring DCI in PDCCH).

But, HWANG et al. (US 20180279135) in a similar or same field of endeavor teaches DCI scheduling a system information block (SIB) (par. 39, receiving the SIB in the default CORESET); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of R1-1710787 and LINDOFF to send configuration using SIB.
The motivation would have to provide general communication schedule and provide synchronization. 


Claims 4, 17, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1710787 (“On default bandwidth part” herein as R1-1710787) and LINDOFF et al. (US 20200100258 as supported by provisional app. 62421633 filed in 11/14/2016) as applied to claims 1, 14, 21 above, and further in view of TANG (US 20180309560 as supported by provisional app. 62488070 filed on 04/21/2017).

Regarding claims 4, 17, R1-1710787 does not explicitly teach the UE of Claim 1, wherein the first message is random access random access response (RAR).
But, TANG (US 20180309560) in a similar or same field of endeavor teaches wherein the first message is random access random access response (RAR) (RAR) (par. 37, 38, RAR carrying information of time-frequency location of the first CORESET).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TANG in the system of R1-1710787 and LINDOFF to send configuration using RAR.
The motivation would have to adapt to different protocols and making system more scalable. 

Regarding claims 24, 27, R1-1710787 does not explicitly teach the method of claim 21, wherein the first message is a random access response (RAR).
(par. 37, 38, RAR carrying information of time-frequency location of the first CORESET).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TANG in the system of R1-1710787 and LINDOFF to send configuration using RAR.
The motivation would have to adapt to different protocols and making system more scalable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/29/2021